Citation Nr: 0935376	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities. 

3.  Entitlement to an effective date earlier than September 
15, 2006, for the award of service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to 
September 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the Veteran had requested 
a hearing before the Board at the local VA office (i.e., 
Travel Board hearing).  See the VA Form 9 dated in September 
2007.  A video hearing before the Board was scheduled in 
November 2008 and the Veteran failed to report.  In February 
2009, the Board granted a motion to reschedule the video 
hearing before the Board based upon good cause.  See 
38 C.F.R. § 20.704.  Another hearing was scheduled for July 
2009.  On the date of the hearing, the Veteran contacted the 
RO by telephone and requested that the hearing be cancelled 
and rescheduled when he is able to locate his medical 
records.  See the July 2009 report of general information 
which documents this telephone conversation in writing.    

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2008), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  To ensure full compliance with due process 
requirements, a remand is required. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the 
next available personal hearing (video or 
travel Board) before a Veterans Law Judge 
at the Denver, Colorado, Regional Office.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


